Citation Nr: 0740020	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury other than the period of a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30.

2.  Entitlement to extension of a temporary total disability 
rating for convalescence past September 1, 2001, for a left 
knee disability.

3.  Entitlement to service connection for a left shoulder 
disability, secondary to a left knee disability.

4.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1967, on active duty for training from July 27, 
1974, to August 10, 1974, and additional service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 10 percent 
disability rating for residuals of left knee injury; granted 
a temporary total rating for the period from July 2, 2001, to 
September 1, 2001; and denied service connection for a left 
shoulder disability, claimed as secondary to a service-
connected left knee disability.  This matter also arises from 
a February 2004 rating decision that denied entitlement to 
service connection for MS.  
 
The veteran and her spouse presented testimony at a personal 
hearing in June 2007 before the undersigned Veterans Law 
Judge.

The issues of entitlement to an increased rating for a left 
knee disability and for service connection for multiple 
sclerosis and a left shoulder disability secondary to a left 
knee disability are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The evidence of record supports a finding that the veteran 
was in convalescent status following July 2001 left knee 
surgery until October 31, 2001.


CONCLUSION OF LAW

Entitlement to an extension of temporary total disability for 
convalescence following left knee surgery until October 31, 
2001, is warranted.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, March 2006, and 
May 2006; a rating decision in February 2002; and a statement 
of the case in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran received a 100 percent temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 for convalescence 
following surgery for her service-connected left knee for the 
period from July 2, 2001, to September 1, 2001.  She contends 
that she is entitled to extension of benefits under 38 C.F.R. 
§ 4.30 for a period from September 1, 2001, through December 
2001 for convalescence due to surgery performed in July 2001 
on her service connected left knee.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Total ratings will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence.  
Extensions of one, two, or three months may be made.  
Extensions beyond six months may be made in the case of 
incompletely healed wounds, stumps of amputations, 
immobilization of a major joint, or use of a body cast, 
crutches, wheelchair, or the necessity of house confinement.  
38 C.F.R. § 4.30.

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery means 
the act of regaining or returning toward a normal or healthy 
state.  Felden v. West, 11 Vet. App 426 (1998).

The evidence of record shows that the veteran underwent left 
knee arthroscopy with plica excision on July 2, 2001.  She 
was to have therapy afterwards but due to a mix-up with the 
paperwork authorizing therapy, it did not start immediately.  
When seen on July 6, 2001, she was diagnosed with a knee 
infection but was unable to finish antibiotic treatment 
because of an allergy to it.  In mid-July her left knee was 
doing reasonably well.  The wound was healing well and she 
had good motion in the knee.  She was to be seen in a month.  
On August 2, 2001, a VA physician noted that the veteran had 
not started therapy for her knee yet.  On the same day, she 
was approved by VA to have therapy for four weeks.  

Also on August 2, 2001, she had a follow-up visit with her 
knee physician who wrote that she had had no therapy which he 
found atrocious and that poor medicine complicated her 
recovery.  Several days later, that physician wrote that the 
veteran would continue to be disabled until her follow-up 
appointment on August 30, 2001.  When seen on August 24, 
2001, she had complaints of left knee pain after a fall the 
previous day when not wearing a knee brace.  For treatment 
she was taken out of her range of motion brace and was placed 
in a knee immobilizer to be worn at all times.  She was to 
elevate her knee and use ice on it over the next 48 hours.  
She was to stop her knee therapy at that time.  

On September 6, 2001, the physician wrote that the veteran 
continued to be disabled.  The office visit note reflects 
that after the arthroscopy she was on her way to getting 
better, however, her therapy had not been authorized by VA in 
a timely manner and she had quadriceps atrophy and fell.  So 
a therapy program was to begin.  

When seen on October 4, 2001, the knee still bothered her but 
she was in her brace and seemed to be doing well.  The 
physician thought it was probably reasonable to continue her 
therapy as she was making progress.  She had tenderness over 
the left knee with quad atrophy.  X-rays of her knee did not 
reveal any new problems.  The diagnosis was DJD of the left 
knee.  The physician mentioned that they might consider 
Synvisc injections in her knee.  On a prescription slip on 
October 4, 2001, the physician wrote that disability 
continued for a diagnosis of DJD of the left knee and for 
another disorder.  She was to continue therapy.

At a VA examination in late October 2001 for functional 
evaluation, the examiner referred to the knee physician's 
October 4, 2001, entry and noted the veteran had had physical 
therapy for the left knee degenerative joint disease for gait 
training as directed by her private orthopedist.  The 
examiner observed that the veteran ambulated to the clinic 
with the use of a right cane without any difficulty.  There 
was no leg length discrepancy.  She wore a left knee brace.  
Examination showed left vastus medalis oblique and lateral 
quadriceps atrophy.  There was grade II medial collateral 
ligament laxity.  There was no effusion and no tenderness.  
The assessment was left DJD with atrophic quadriceps.  The 
examiner commented that she was not sure how much was part of 
MS or from DJD. 

When she was seen by the knee physician on November 6, 2001, 
the office visit entry reflects she was being followed for 
left DJD of the knee.  She was still having symptoms.  The 
knee physician believed that her knee problems were related 
to her chronic anterior cruciate ligament problem and a 
hamstring program and brace would be reasonable but she was 
difficult to convince to stay in a brace because of her MS.  
The diagnosis was DJD of the left knee.  A prescription for 
pain medication was to be refilled but it is not clear 
whether that was for the left knee or for the left shoulder 
or both.  She was to be seen on occasion as required.  

On a prescription slip on November 6, 2001, Dr. D.K. wrote 
that disability continued for a diagnosis of DJD of the left 
knee and another disorder.  

In her notice of disagreement received in April 2003, the 
veteran stated her doctor said that she was still disabled as 
of November 6th and that therapy at VA continued through 
January 2002.  

The veteran testified at her June 2007 hearing that she was 
medically cleared from disability in December 2001.  She 
thought that her doctor wrote on November 6, 2001 that her 
disability was for another 30 days and then if she felt able 
enough at that point to return to work if she were working 
but at that point she was not.  She claimed that her actual 
disability stretched all the way into December.  

At a VA joints examination in December 2001, the examiner's 
review of the history stated that the veteran's left knee was 
examined arthroscopically in July 2001 and she was found to 
have some thickening of the anterior cruciate ligament which 
was felt to be a possible old partial tear of the anterior 
cruciate ligament.  The menisci appeared to be intact.  There 
was some evidence on MRI of the left knee of possible old 
meniscal injury, but that was not definitive.  On 
examination, she was able to get up from her wheel chair and 
take several steps.  She was able to go up on her toes and on 
her heels but did not attempt to walk.  Her left knee had two 
well healed anterior portal scars from the arthroscopy.  
There was no gross effusion in the left knee, and no 
instability on varus or valgus stress.  Lachman's test was 
negative for instability of the anterior cruciate ligament.  
The anterior drawer sign was absent.  She had tenderness 
around the medial joint line to light touch. There had been a 
medial plica removed at the time of arthroscopy approximately 
five months earlier.  The right knee was entirely stable to 
valgus stress.  There was no evidence to anterior cruciate 
ligament instability.  The patella was stable, as the left 
patella was stable to ballottement, both proximally and 
distally, and medially and laterally.  The impression was no 
objective evidence of internal derangement of the left knee 
with no evidence of instability.  

The evidence of record indicates that the veteran was to 
receive therapy post July 2001 surgery on her left knee but 
did not receive therapy until sometime in August 2001.  
According to her doctor this delay contributed to quadriceps 
atrophy which caused her to fall in late August and she re-
injured her left knee.  She was taken out of a range of 
motion brace and placed in a knee immobilizer brace.  She had 
to stop therapy at that time but was able to begin therapy 
again after she was seen during the first week in September 
2001.  When seen in early October 2001 she seemed to be doing 
well, was making progress and therapy was to continue.  No 
new left knee problems were shown on x-rays.  Although the 
October 4, 2001 note written by Dr. D.K. indicates that 
disability continued for a diagnosis of DJD of the left knee, 
and not for convalescence after surgery, based on the office 
notes which show some indication that the veteran was still 
convalescing, and giving the benefit of the doubt to the 
veteran, the Board finds that convalescence benefits should 
be extended through September and October 2001 and thus until 
October 31, 2001.

However, the findings shown in late October 2001 and in early 
November 2001 do not reflect that the veteran was still 
convalescing from her July 2001 surgery.  By late October 
2001, she ambulated to an appointment at a VA clinic with the 
use of a right cane without any difficulty.  She wore a brace 
and atrophic quadriceps were shown but the examiner was not 
sure how much was due to MS or to degenerative joint disease.  
An early November 2001 treatment entry does not show that the 
veteran was followed for post surgery convalescence but that 
she was being followed for left degenerative joint disease.  
She was to be seen on an as needed basis.  In a November 6, 
2001 note, the physician wrote that disability continued for 
a diagnosis of DJD of the left knee.  These findings and the 
fact that she did not have to return except on an as needed 
basis suggest that the veteran was no longer being followed 
for post surgery convalescence but was now being seen for 
ongoing, as needed treatment of degenerative joint disease of 
the left knee.  At a VA examination in December 2001, the two 
anterior portal scars from the arthroscopy were well healed 
and there was no objective evidence of internal derangement 
of the left knee and no evidence of instability.

Accordingly, the Board finds that the evidence does not 
supports entitlement to an extension of benefits beyond 
October 31, 2001, under the provisions of 38 C.F.R. § 4.30.  

For the reasons stated above and consideration of the benefit 
of the doubt, the Board finds that the veteran is entitled to 
a further two month period of total percent disability for 
convalescence under 38 C.F.R. § 4.30 for the months of 
September and October 2001, and thus until October 31, 2002.  
However, the Board also find that the preponderance of the 
evidence is against an extension of temporary total 
disability for convalescence beyond October 31, 2001.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 through October 31, 2001, but 
not after, is granted.  


REMAND

At her travel board hearing the veteran submitted additional 
evidence which included a list of medical providers with 
addresses that should have records pertinent to her claim.  
She mentioned that her name had changed several times due to 
marriages and suggested that a search for her records should 
be made under all names listed in her letter.  The list of 
medical providers does not indicate for which disability she 
was treated or the time period of treatment.  While some 
medical providers are mentioned in a narrative statement 
others are not.  In order to have a more complete record and 
accuracy when requesting medical records, the veteran should 
provide additional information with respect to each medical 
provider listed as to the disability treated and dates of 
treatment.  In addition, she will have to complete 
authorization forms in order for VA to request private 
medical records.  

The veteran claims that during 1972 while on duty, she was 
diagnosed with "atypical" systemic lupus erythematosis.  
She was treated with a variety of medications; however, later 
it was thought that the diagnosis of lupus was in error.  
Approximately in 2000 there was a diagnosis of possible MS.  
The veteran contends that since her misdiagnosis was made 
during her period of duty and treatment was continued 
improperly by VA despite her assertions that the diagnosis 
was wrong, she believes that based on the benefit of the 
doubt she should be service-connected for multiple sclerosis.  
She claims that since both lupus and multiple sclerosis are 
presumed to be service-connected by presumption as chronic 
diseases and her symptoms and treatment began and continued 
during duty dates, she believed that she should be given the 
benefit of the doubt regarding this situation. 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection for multiple 
sclerosis, will be rebuttably presumed if it manifested to a 
compensable degree within seven years following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran has a current 
diagnosis of MS, but it is not clear as to the date of onset.  
The veteran asserts that the symptoms initially misdiagnosed 
as lupus were symptoms of MS.  It is not clear to the Board 
when the veteran's MS had its clinical onset and whether her 
symptoms diagnosed as lupus were initial manifestations of 
the disease.  Thus, an examination and opinion is necessary 
in order to fairly address the merits of this claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  

Although the veteran claims that lupus began during 1972 
while on duty, there is no indication that the veteran had 
active service in 1972.  If the veteran has further 
information regarding dates of active service, she should 
provide them.  A request for verification of service to 
include service in the Reserves should be made.  In addition, 
the veteran should be requested to furnish information as to 
where the initial medical diagnosis of lupus was made and an 
attempt to secure the identified medical records should be 
made.  

Of record is a notice of VA hospital admission in October 
1972 for rheumatoid arthritis and a sprained ankle.  The RO 
should request medical records for this period of 
hospitalization.

In addition, the veteran should be afforded a VA examination 
to determine the current nature and severity of her service-
connected left knee disability.  38 C.F.R. § 3.159(c)(4) 
(2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to 
assist may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

As the veteran has requested that additional medical 
treatment records be secured, a decision on her claim for 
service connection for a left shoulder disability as 
secondary to her service-connected left knee disorder is 
deferred for review of additional records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran furnish 
information as to when and where the 
initial diagnosis of lupus was made and 
authorization for VA to request the 
medical records pertaining to the initial 
diagnosis of lupus.  Based on the 
information provided by the veteran, 
request the medical records for the time 
period when lupus was first diagnosed.  

2.  After securing the necessary 
authorization and the identifying 
information a, request the medical records 
that are not already of record, as shown 
in the list received in June 2007 to 
include under the multiple names shown.  

3.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all of the veteran's periods of 
active duty, active duty for training, and 
inactive duty training in the Army and the 
Reserves.  Additionally request that a 
search be conducted for all medical 
records pertaining to her service in the 
Army Reserves.  All attempts to secure 
these records must be documented in the 
claims folder. 

4.  Request the records for a VA 
hospitalization in October 1972 as shown 
by VA Form 10-7131 in Volume I of the 
claims file.  

5.  After the above has been completed, 
schedule the veteran for a VA neurological 
examination.  The claims file should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should discuss the 
relationship, if any, between the 
previously diagnosed lupus and a current 
diagnosis of MS, if shown.  The examiner 
should specifically opine as to whether it 
is as likely as not (50 percent 
probability or greater) that the veteran 
had manifestations related to a diagnosis 
of multiple sclerosis during service or 
within the first seven years after her 
separation from service, currently shown 
as December 1967.  A rationale for the 
opinion must be provided.  The examiner 
should reconcile the opinion with all 
other opinions of record. 

6.  Schedule the veteran for a VA 
orthopedic examination.  The examiner 
should report all findings with regard to 
the current severity of the veteran's 
service-connected left knee disability.  
The claims file should be made available 
to and be reviewed by the examiner, and 
the examination report should reflect that 
the claims file was reviewed.

7.  Then, readjudicate the veteran's 
claims.  If action remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


